Citation Nr: 0533268	
Decision Date: 12/08/05    Archive Date: 12/30/05

DOCKET NO.  02-03 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
November 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the veteran's application 
to reopen a previously denied claim of service connection for 
bilateral hearing loss.  In January 2003, the Board reopened 
the claim based upon the submission of new and material 
evidence.  Following the reopening of the case, the Board, in 
January 2003, undertook additional development of the 
evidence as to the issue pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002), a regulation that was later invalidated.  See 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  In November 2003, the Board remanded 
the claim for additional development.


FINDINGS OF FACT

1.  All requisite notices and assistance to the veteran have 
been provided, and all evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  The veteran's current bilateral hearing loss disability 
is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his current bilateral hearing loss 
is the result of acoustic trauma in service, and specifically 
as a result of his duties involving infantry.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if 
they are manifest to a compensable degree within one year 
following active service.  38 U.S.C.A. §§ 1131, 112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2005). 

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2005).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary. 38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2005).

As an initial matter, the Board notes that the National 
Personnel Records Center (NPRC) has been contacted and has 
reported that the majority of veteran's service medical 
records are unavailable and presumed destroyed in a fire in 
1973.  Available service medical records are negative for 
complaints or demonstration of hearing loss.  On examination 
prior to separation from service in November 1954, 
examination of the ears revealed no abnormalities; on the 
accompanying report of medical history, the veteran indicated 
that he did not currently or previously have any ear trouble.

The veteran's military occupational specialty was light 
weapons infantryman.  His service personnel records indicate 
that he was attached to infantry units from July 1953 to 
October 1954, during which time the veteran was stationed in 
Korea.  His combat record shows that he participated in the 
"Korean Summer Fall 1953" battle or campaign.  Specialized 
training he received included city combat, close combat, and 
"attack."  His service awards and decorations included the 
combat infantryman badge.  Based upon the above, the Board 
finds that the veteran had combat service and may therefore 
be presumed to have been exposed to acoustic trauma as he has 
claimed. 

The first post-service medical evidence showing treatment for 
hearing loss is dated in March 1966.  VA and private 
treatment records dated through January 2005 show treatment 
for sensorineural hearing loss compensable by VA standards.

In support of his claim, the veteran submitted several 
opinions from four private physicians relating his current 
bilateral hearing loss to his service.  The first, dated in 
November 1980, from Del Maestro Hospital, indicated that the 
veteran had suffered from hearing loss for 15 years which 
could be related to experiences with artillery.  The next, 
dated in May 1992, is from Ildefanso Padro, M.D.  In this 
note, Dr. Padro stated that the veteran had been under his 
care for evaluation and treatment of moderate to severe 
deafness for approximately the last 26 years.  He further 
stated that the veteran's deafness could be related to 
exposure to high intensity sound, such as artillery, 
producing acoustic trauma.  A March 2002 opinion written by 
Jose R. Alvarez Villa, M.D. stated that he had treated the 
veteran for bilateral moderate to profound hearing loss which 
was acquired during service due to loud noise exposure.  His 
opinion was that his condition was service-connected.  The 
next opinion, provided by otolaryngologist Arnold Perez Vega, 
M.D., stated that the veteran had bilateral profound hearing 
loss due to noise exposure during his time in the army.  
Specifically, due to artillery.  Dr. Vega stated that the 
hearing loss was permanent and not treatable, aside from some 
relief provided by hearing aids.  Dr. Alvarez Villa submitted 
an additional opinion that found a relationship between 
hearing loss and service in April 2003.  At that time, he 
stated that the veteran was suffering from bilateral hearing 
loss associated with noise exposure during his military 
service years.  He further stated that whisper voice testing, 
(the type conducted upon the veteran's separation from 
service), was not reliable; hearing loss could only be proved 
by a properly done audiogram.  

The veteran underwent VA examination in January 2005.  The 
examiner indicated that the veteran had no history of 
occupational or recreational noise exposure.  The examiner 
opined that while the veteran currently had a moderate to 
profound neurosensory deficit in both ears, and moderately 
severe and severe speech recognition in the right and left 
ears respectively, he had not found any evidence to sustain 
that the hearing loss was caused by the condition of the 
veteran's duties during active service.

The Board finds that the veteran has given a credible account 
of loud noise exposure during his military service.  While 
there are no medical records concerning hearing loss for 
years after service, the Board finds the veteran's own 
statements, in addition to the private audiology opinions 
attributing the veteran's current bilateral hearing loss to 
the loud noise exposure in service, probative.  The January 
2005 examiner stated that there was no evidence in the claims 
file suggesting that the veteran's duties during service 
caused his current hearing loss.  The Board notes that the 
examiner indicated that he reviewed the claims file in its 
entirety.  However, at the beginning of his report of 
examination, the examiner stated that the veteran "claimed" 
that he was attached to an artillery company while in 
service.  The veteran's service personnel records clearly 
indicate that he was involved in combat and accordingly 
exposed to loud noises.  The Board finds that because the 
veteran has produced satisfactory lay evidence of acoustic 
trauma or damage in service, and his service personnel 
records clearly evidence combat, the probative value of the 
VA examiner's opinion finding no evidence of a relationship 
between the veteran's military service and his current 
hearing loss is lessened.  Additionally, the veteran has 
indicated that following service he was a teacher, and there 
is no evidence that the veteran was exposed to any unusually 
loud noise conditions following his separation from service.  

Thus, while some portion of the veteran's hearing loss may be 
attributable to aging or other causes, the evidence tends to 
indicate that the hearing loss is the result, at least in 
part, of noise exposure during the veteran's service.

After reviewing the evidence, the Board finds that there is a 
reasonable basis to relate the veteran's current bilateral 
hearing loss with loud noise exposure during his active duty, 
even if the condition was not diagnosed until after service.  
38 C.F.R. § 3.303(d) (2005).  At the very least, the evidence 
is in equipoise, especially when the private audiologists' 
opinions are considered.  See 38 U.S.C.A. § 5107(b).  Giving 
the veteran the benefit of the doubt, the Board finds that 
his current bilateral hearing loss began with acoustic trauma 
in service.  The Board finds that hearing loss was incurred 
in service and service connection for bilateral hearing loss 
is warranted.

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2001 and 
November 2004; rating decisions in September 2001 and 
February 2002, a statement of the case in February 2002; and 
supplemental statements of the case in May 2002 and March 
2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has 




also obtained an examination.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


